                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



    LEROY TIMMONS,

                            Plaintiff,                 Civil No.       17-6157      (RMB/KMW)

          V.
                                                               MEMORANDUM OPINION
    LOCAL #415 ATLANTIC CITY,             NEW
    JERSEY,

                            Defendant.



311MB,    District Judge:

         Plaintiff         pro   se   LeRoy     Timmons     (hereinafter            “Plaintiff”)

filed     this      suit    against    Defendant       Local    #415   Atlantic       City,   New

Jersey under the Employee Retirement Income Security Act, 29 U.S.C.

§ 1001,       et seq.,      (hereinafter “ERISA”)         alleging that Plaintiff has

not    been       paid     pension    benefits    to    which    he    is    entitled.      Since

Plaintiff seeks to bring this action in forma pauperis,                                the Court

has      an       obligation     to    screen    the      Complaint         under     2$   U.S.C.

§   1915(e) (2).          The Court finds as      follows:

         1.        Background and Standard of             Review.      Plaintiff       filed the

instant Complaint with an application to proceed in forma paupuris.

[Docket Item 1.]            Based on the information in Plaintiff’s financial

affidavit,          his application to file this matter without prepayment

of fees was granted by the Court on August 17,                         2017 pursuant to 28

U.S.C.        §   1915.    [Docket    Item 3.]    The Complaint was           filed with the
Clerk    of          Court,        though           the    Clerk           was     not    directed         to    issue        a

summons at that time.                         [Id.]

        2.           Where       a Complaint               is    filed in            forma pauperis under                    28

U.S.C.       §       1915,      the     assigned Judge                      must     review       the     Complaint          to

determine             whether           the         case    may            proceed.       Pursuant         to     Section

1915 (e) (2) (B)          ,    the      Court,            upon    a        preliminary         screening,            “shall

dismiss the               case     at    any time           if        the    court determines that                    .




(B)    the       action or            appeal          -    fi)        is    frivolous         or malicious;                (ii)

fails to state                 a   claim on which relief may be granted;                                        or        (iii)

seeks monetary relief against a defendant who is immune from such

relief.” The Court also has “a continuing obligation to assess its

subject matter jurisdiction”                                and may           “dismiss        a     suit    sua      sponte

for    lack          of       subject         matter        jurisdiction                 at   any       stage     in        the

proceeding.”              Zambelli            Fireworks Mfg.                  Co.,    Inc.     v.    Wood,      592       F.3d

412,    420          (3d Cir.         2010)     .    The Court              draws     the     facts of this               case

from the Complaint and,                        for the purposes of this screening, accepts

the factual allegations therein as true.

        3.           Pleadings by a person unrepresented by an attorney are

to be construed liberally, but “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina,                  Inc.,       704 F.3d 239,                  245    (3d Cir.       2013)       (citation

omitted)         .   Nonetheless,              any complaint                  must       serve      the    function of

presenting a statement of the grounds upon which relief is sought,

which        includes          alleging             facts        such as           the place        and approximate



                                                                  2
dates of      the   alleged misconduct             on which the          claim is based and

other facts that would make the claim plausible.

       4.     In    the   present           case,       the     Complaint        asserts   that

Plaintiff is entitled to certain pension payments from Defendant.

(Compi.     at 3-4.)   Plaintiff avers that he was employed by Defendant

for 28 years,       but that his employment records were destroyed in a

fire   at    Defendant’s      place         of    business.         (Id.)   Plaintiff      seeks

$539,000 in damages          (Id.    at 4.)

       5.     On    August    21,         2017,       the   Court       granted    Plaintiff’s

request     to proceed in forma pauperis,                     but   simultaneously filed a

letter      indicating    that      the    Complaint          appears    to be    time-barred.

(Order      [Docket Item 3];        Letter       [Docket Item 2]        .) Specifically, the
Court’s letter to Plaintiff stated:

              it appears from your Complaint that it may be
              too late for you to file this case; that is,
              that your claim under the E.R.I.S.A. statute
              may   be   time-barred.    According   to  your
              Complaint, your claim arose on November 7,
              2009. Normally, an E.R.I.S.A. claim that a
              defendant has breached its fiduciary duties to
              an employee benefit plan must be brought
              within six years of “the date of the last
              action which constituted a part of the breach
              or violation.” See Section 413 of E.R.I.S.A.,
              29 U.S.C. § 1113. However, Section 413 also
              contains an exception to this rule: “In the
              case of fraud or concealment, such action may
              be commenced not later than six years after
              the date of discovery of       such breach or
              violation.” In other words, if you knew on
              November 7, 2009 that the defendant denied
              your pension benefit request,      you had six
              years   to bring a lawsuit     about   it under
              Section   413  of   E.R.I.S.A.   The  time  for



                                                  3
bringing this case would have expired on
November 7, 2015 if you knew of the breach or
violation on the initial date. On the other
hand, if an E.R.I.S.A. fiduciary has concealed
a breach of its duties, the six year statute
of limitations period is t6lled (that is, the
clock stops) until the plaintiff should have
discovered, or did discover, the breach. This
ability   to  stop  the   clock  depends   upon
demonstrating that the defendant has acted
affirmatively    to   conceal    the   alleged
wrongdoing. Ranke v. Sanofi-Synthelabo, Inc.,
436 F.3d 197, 204 (3d Cir. 2006)

Your present Complaint does not allege that
the  defendant   affirmatively concealed  any
wrongdoing. Instead, you have alleged that a
fire destroyed the union hall and the records
that were in it.

If your Complaint is not a fiduciary claim
under 29 U.S.C. § 1113, then the Court must
apply the statute of limitations of the State
claim that is most analogous to the E.R.I.S.A.
claim that you are pursuing. In that event,
the Court would apply New Jersey’s six year
statute of limitations that governs contract
claims. N.J.S.A. § 2A:l4-l. Again, under the
State of New Jersey’s six-year limitation upon
filing suit, your case would appear to be
time-barred after November 7, 2015.

If you are able to explain why this case is
not filed too late, then I would like to give
you an opportunity to do so at this time. You
are requested to send to the Clerk of Court a
letter containing any additional information
that could demonstrate that the statute of
limitations period had not expired before your
case was filed.   Please submit your letter
within 14 days, and be sure to include the
name of your case and the docket number. If
you need more time, then please write to the
Clerk of Court within this      14-day period
explaining your need for more time to make
this submission.




                       4
              If you do not respond within 14 days from the
              date this letter is filed with the Clerk of
              Court, then I will assume that you have no
              further information and that your case is
              untimely. If it is untimely, then it must be
              dismissed and not allowed to proceed.

(Letter     [Docket Item 2]             ,    1-2.)

       6.     Plaintiff           did not        respond to              the   Court’s        letter until

February      5,     2018,        though        he     has           subsequently          filed       numerous

supplemental         submissions on the docket.                          (See Letter          [Docket             Item

4];    Submissions         [Docket            Item     5];       Submissions          [Docket          Item        6];

Letter      [Docket      Item 7];            Letters           [Docket      Item    8];     Briefs          [Docket

Item 9];     Brief       [Docket            Item 10]   ;       Letter       [Docket    Item 11]         ;    Letter

[Docket     Item 12].)           However,        none of these                supplemental materials

has responded to the Court’s                         specific          inquiry.       (See id.)             None of

Plaintiff’s          supplemental               submissions                 allege         that        Defendant

concealed          any   wrongdoing,                 nor        do     any     of     the     supplemental

submissions         allege       any other           reason          that    Plaintiff’s           claims          are

not time-barred.           (See id.)

       7.     Therefore,            Plaintiff’s                 claims       must     be    dismissed              for

failure     to     state     a    claim upon which                    relief       can be     granted.             The

Complaint        alleges         that       Plaintiff           has    been    entitled           to    benefits

from    Defendant        since      November           7,       2009.       Under     ERISA       and        in    the

absence of         any allegation that Defendant affirmatively concealed

its own wrongdoing,               claims that Defendant breached its                                   fiduciary

duties to an employee benefit plan must be brought within six years




                                                           5
of   “the date of         the   last     action which constituted a part of              the

breach     or   violation.”        See    Section      413   of   E.R.I.S.A.,    29   U.S.C.

§ 1113. As the Court previously noted,                       the time for bringing this

case expired on November 7,               2015.       (See Letter    [Docket Item 2],    2.)

      8.        For   the       foregoing     reasons,         the   Complaint    will    be

dismissed for failure             to     state a claim upon which relief may be

granted. An accompanying Order shall be entered.



                                                       N



                      1
Date                                                   RENÉE MARIE BUMB
                                                       United States District Judge




                                                  6
